IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21293
                          Summary Calendar


ABOLALA SOUDAVAR,

                                         Plaintiff-Appellant,

versus

GEORGE BUSH, President of the United States,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-343
                      --------------------
                          July 31, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abolala Soudavar (“Soudavar”), appeals the district court’s

dismissal of his complaint against George W. Bush, President of

the United States (“President Bush”) for lack of subject matter

jurisdiction and failure to state a claim.   Soudavar argues that

President Bush unjustly issued executive orders imposing trade

sanctions against Iran.

     A dismissal for failure to state a claim will be upheld

“only if, taking the plaintiff’s allegations as true, it appears

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21293
                                 -2-

that no relief could be granted based on the plaintiff’s alleged

facts.”    Bass v. Parkwood Hosp., 180 F.3d 234, 240 (5th Cir.

1999).    This court reviews legal determinations regarding the

subject matter jurisdiction of a district court de novo.     United

States v. Alvarado, 201 F.3d 379, 381 (5th Cir. 2000).

      The district court concluded, inter alia, that Soudavar’s

claim involved a nonjusticiable political question.    Soudavar

fails to make a persuasive argument that his challenge to the

President’s foreign policy does not present a nonjusticiable

political question.     See Dickson v. Ford, 521 F.2d 234, 236 (5th

Cir. 1975).    The district court also determined that President

Bush was entitled to absolute immunity from damages liability.

See Nixon v. Fitzgerald, 457 U.S. 731, 756 (1982).    As Soudavar

does not address this basis for the district court’s dismissal,

he has abandoned this issue on appeal.     Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Furthermore, the district court did not have jurisdiction to

consider Soudavar’s complaint under the Treaty of Amity.     See

Soudavar v. Islamic Republic of Iran, 186 F.3d 671, 674-75 (5th

Cir. 1999).

     For the foregoing reasons the district court’s decision is

AFFIRMED.